(concluding that the accrual date for NRS 41A.097(2)'s one-year statute of
                 limitations ordinarily presents a question of fact to be decided by the jury,
                 and a district court may make such a determination as a matter of law
                 only when evidence irrefutably demonstrates the accrual date);       Wood v.
                 Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005) (holding that
                 this court reviews summary judgments de novo and summary judgment is
                 only appropriate if the pleadings and other evidence on file, viewed in the
                 light most favorable to the nonmoving party, demonstrate that no genuine
                 issue of material fact remains in dispute).
                             The medical records show that the cause of appellant's
                 husband's death was not known by the doctors on the day that he died,
                 June 11, 2011, and that appellant did not become aware of the cause of his
                 death until July 2011 when she received the death certificate. Although
                 appellant testified that she felt on the day that he died that something
                 more could have been done for her husband, she also testified that it was
                 not until she received the death certificate that she believed her husband
                 had been misdiagnosed by respondent Dr. Hornback. This court has
                 previously concluded that the failure to provide an explanation for cause of
                 death is not an acknowledgement of negligence, and that "it is unlikely
                 that an ordinarily prudent person would begin investigating whether a
                 cause of action might exist" the same day they are informed of the death
                 or serious injury of their loved one. Winn, 128 Nev., Adv. Op. 23, 277 P.3d
                 at 463. Therefore, as the evidence does not irrefutably demonstrate that
                 appellant discovered her claim on the date of her husband's death, the
                 district court erred in finding as a matter of law that the claims against
                 respondents filed on June 21, 2012, were "filed more than a year after



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 [appellant] acquired the necessary knowledge to trigger the [one-year]
                 limitations period." Accordingly, we
                                ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.'




                                                             Pickering




                 cc:   Hon. Elliott A. Sattler, District Judge
                       J. Douglas Clark, Settlement Judge
                       Law Offices of Steven F. Bus, Ltd.
                       Alverson Taylor Mortensen & Sanders
                       Piscevich & Fenner
                       Washoe District Court Clerk




                       'In light of this order, we need not address the other arguments
                 raised by the parties, which were also not addressed by the district court.




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e